The Honorable Charlie Cole Chaffin State Senator 12180 Interstate 30 Benton, AR  72015
Dear Senator Chaffin:
This is in response to your request for an opinion on the following two questions:
     (1) Is a municipal judge position which is elected county-wide affected by A.C.A.  14-42-206; or can a person running for that position run in the primary election and general without reference to A.C.A.  14-42-206?
     (2) Does the word "section" in "(3) any municipal judge position that is elected other than city wide will not be affected by this section" refer to the whole section A.C.A. 14-42-206 or does it refer to something else.  Please note the numbering of the section.
Arkansas Code Annotated Section 14-42-206 (Supp. 1993) addresses municipal primary elections and nominating petitions for independent candidates for municipal office.  Subsection14-42-206(c)(3) provides:
     Any municipal judge position that is elected other than citywide will not be affected by this section.
In response to your first question, it is my opinion that, based upon the above provision, a municipal judge position that is elected county-wide is not subject to 14-42-206, and that a person running for such a position does not have to adhere to its requirements.
In response to your second question, it is my opinion that the word "section" in 14-42-206(c)(3) was intended to refer to all of 14-42-206, rather than to just a part of it, although the numbering of the section might indicate otherwise.  See generally A.C.A. 1-2-113 (1987).  References to the word "section" in 14-42-206(d) and (e) likewise indicate that the legislature intended the term to refer to all of 14-42-206. In my opinion, construing the word "section" in this manner more likely reflects the legislature's intent in passing14-42-206(c)(3); that is, it seems more likely that the legislature intended to exempt municipal judge positions that are elected other than city-wide from all of 14-42-206's requirements regarding municipal primary elections and nominating petitions than that they intended to exempt them just from 14-42-206(c)'s provisions regarding runoff elections and unopposed candidates.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh